EXHIBIT 12 RATIO OF EARNINGS TO FIXED CHARGES The following table sets forth the ratio of earnings to fixed charges for Southern Union on a historical basis for the three months ended March 31, 2009 and the years ended December 31, 2008, 2007, 2006 and 2005, the six months ended December 31, 2004, and the year ended June 30, 2004.For the purpose of calculating such ratios, “earnings” consist of pre-tax income from continuing operations before income or loss from equity investees, adjusted to reflect distributed income from equity investments, and fixed charges, less capitalized interest.“Fixed charges” consist of interest costs, amortization of debt discount, premiums and issuance costs and an estimate of interest implicit in rentals.No adjustment has been made to earnings for the amortization of capital interest for the periods presented as such amount is immaterial.Interest on FIN 48 liabilities is excluded from the computation of fixed charges as it is recorded by Southern Union in income tax expense versus interest expense. 3 Months Ended Year Ended March 31, Year Ended December 31, December 31, June 30, 2009 2008 2007 2006 2005 2004 2004 (In thousands) FIXED CHARGES: Interest Expense $47,503 $204,272 $202,403 $202,513 $132,971 $65,344 $137,967 Net amortization of debt discount, premium and issuance expense 867 3,136 743 12,130 2,186 (446) (10,100) Capitalized Interest 5,477 18,963 14,708 5,492 8,950 2,614 3,865 Interest portion of rental expense 1,781 6,386 6,645 6,234 6,700 3,152 5,940 Total Fixed Charges $55,628 $232,757 $224,499 $226,369 $150,807 $70,664 $137,672 EARNINGS: Consolidated pre-tax income (loss) from continuing operations $82,131 $399,926 $323,970 $326,330 $203,148 $16,954 $106,468 Earnings of equity investments (16,573) (75,030) (100,914) (141,370) (70,742) (4,745) (200) Distributed income from equity investments - 77,150 103,550 62,637 15,203 - 174 Capitalized interest (5,477) (18,963) (14,708) (5,492) (8,950) (2,614) (3,865) Total fixed charges (from above) 55,628 232,757 224,499 226,369 150,807 70,664 137,672 Earnings Available for Fixed Charges $115,709 $615,840 $536,397 $468,474 $289,466 $80,259 $240,249 Ratio of Earnings to Fixed Charges 2.1 2.6 2.4 2.1 1.9 1.1 1.7
